     Case 2:19-cv-05752-CJC-JEM Document 29 Filed 09/23/20 Page 1 of 1 Page ID #:319



1

2

3

4                                                                JS-6
5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    JON ANDREW GOETZ,                           )    Case No. CV 19-5752-CJC (JEM)
                                                  )
12                        Petitioner,             )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    WARDEN, FCI LOMPOC,                         )
                                                  )
15                        Respondent.             )
                                                  )
16

17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20

21

22

23    DATED: September 23, 2020
                                                             CORMAC J. CARNEY
24
                                                      UNITED STATES DISTRICT JUDGE
25

26

27

28
